DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments. Applicant notes that the object of D1 is to identify driver behavior, where as the object of the instant application is to identify the passenger state. Examiner disagrees. First, the driver is also a passenger. Secondly, behavior is indicative of the state of the driver, such as when a driver’s behaviour is indicative of a distracted state. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims 6 and 13 recite “wherein the corresponding first algorithm is the optimized identification algorithm” and claims 7 and 14 recite “wherein the second identification algorithm is the optimized identification algorithm. However, there does not appear to be any antecedent basis the optimized identification algorithm and is further unclear whether the first and second algorithms is the same as the optimized identification algorithm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeRuyck et al.1 (hereinafter “D1”) in view of Fung et al.2 (hereinafter “D2”) and further in view of Kawasaki et al.3 (hereinafter “D3”). 
With regard to claim 1, D1 teach method for identifying a passenger state in an unmanned vehicle, comprising: obtaining monitoring data of different dimensions in a process where a passenger takes the unmanned vehicle (see ¶¶ 46, 121-122) ;performing feature extraction on the monitoring data of different dimensions and forming feature data of different dimensions and identifying the passenger state according to the feature data of different dimensions, wherein the passenger state comprises a safety state and a danger state. See abstract, ¶¶ 46, 122, 121: multi dimensional feature extraction and driver distraction; see also figs. 5-8. 
see abstract, fig. 1, ¶ 38: driver movement including limbs and hant movement); sound monitoring data (see fig. 1, ¶¶ 38, 43: sound or audio monitoring). 
D1 fail to explicitly teach facial expression monitoring, vital sign monitoring and collision data of colliding a vehicle body or seat and reporting the danger state, identify information and contact information to a family member.
However, D2 teach facial expression monotiroing (see ¶ 378: facial expression); vital sign monitoring (see ¶¶ 533-534, 287 ,367; fig. 3: heart rate sensors etc.) and collision data of colliding a vehicle body or a seat (see ¶¶ 226,  251: collision information).
One skilled in the art before the effective filing date would have found it obvious to incorporate known teaching of facial expression monitoring, vital sign monitoring and collision monitoring as taught by D2 into the configuration of D1 yielding predictable results. The motivation would have been to determine the state of the driver, such as whether the driver is yawning (see D2 para 378), the health state of the driver by monitoring the vital signs both of which are indicate the state of the driver. It would also have been obvious to incorporate collision information monitoring which would assist the driver or vehicle in case of a collision, or maybe useful for informing or transmitting collision information to authorities or emergency contacts. 
Neither D1 nor D2 teach executing at least one step of reporting the danger state, identity information of the passenger and contact information of the passenger's family to a server, if the passenger state is the danger state, for the server to notify the passenger's family according to the identity information of the passenger and the contact information of the passenger's family, wherein the identity information of the passenger and the contact information of the passenger's family are pre-stored in the unmanned vehicle; and reporting position of the unmanned vehicle to the server, if the passenger's state is the danger state, for the server to obtain the position of the 
However, D3 teach the missing limitations. D3 teaches executing at least one step of reporting the danger state, identity information of the passenger and contact information of the passenger's family to a server, if the passenger state is the danger state, for the server to notify the passenger's family according to the identity information of the passenger and the contact information of the passenger's family, wherein the identity information of the passenger and the contact information of the passenger's family are pre-stored in the unmanned vehicle; and reporting position of the unmanned vehicle to the server, if the passenger's state is the danger state, for the server to obtain the position of the unmanned vehicle that the passenger takes, wherein the unmanned vehicle is located by a GPS module provided on the unmanned vehicle (see ¶¶ 30, 219, 223: notifying the emergency contact of an accident, which inherently includes the identity of the driver or passenger; ¶¶ 62, 223: GPS location of the vehicle transmitted).
One skilled in the art would have found it obvious to combine the teachings of D1 and D2 with known teachings of D3 in order to arrive at the claimed invention. In particular, it would have been obvious to incorporate the idea of transmitting information to a family member including the location of the driver vehicle in case of emergency such as a collision, as taught by D3 into the configuration of D1 and D2, yielding predictable results. The motivation for transmitting the information to the family member would have been to inform of an emergency situation, such as an accident.  
With regard to claim 2, D1 teach wherein the obtaining monitoring data of different dimensions in a process where the passenger takes the unmanned vehicle comprises: collecting in real time, by different sensors provided in the unmanned vehicle, monitoring data of corresponding dimensions in the process where the passenger takes the unmanned vehicle. See figs. 3, 7-8. 
claim 3, D1 teach wherein the sensors comprise at least: an internal camera, a microphone, a vital sign sensor, and a collision sensor. See fig. 8. 

With regard to claim 5, D1 teach wherein the performing feature extraction on the monitoring data of different dimensions and forming feature data of different dimensions comprises: performing the feature extraction on the monitoring data of each dimension by means of a corresponding feature extraction algorithm and forming feature data of a corresponding dimension. see ¶¶ 46, 121-122.

With regard to claim 7, D1 teach  wherein the identifying the passenger state according to the feature data of different dimensions comprises: inputting the feature data of different dimensions into a second identification algorithm, and identifying the passenger state by means of the second identification algorithm; and outputting the passenger state. See ¶¶ 45, 60, 62: different algorithms. 
With regards to claims 8-16, see discussion of corresponding claims. 

With regard to claim 4 and 11, D1 teach wherein the collecting in real time, by different sensors provided in the unmanned vehicle, monitoring data of corresponding dimensions in the process where the passenger takes the unmanned vehicle, comprises: collecting, by the internal camera, expression monitoring data and limb movement monitoring data in the process where the passenger takes the unmanned vehicle (fig. 7); collecting, by the microphone, sound monitoring data in the process where the passenger takes the unmanned vehicle (fig. 8); collecting, by the collision sensor, collision data of colliding a vehicle body or a seat in the process where the passenger takes the unmanned vehicle. See ¶ 104. 
see ¶¶ 533-534, 287 ,367; fig. 3: heart rate sensors etc. The motivation for incorporating the teachings of D2 would have been the same as stated above. 

With regard to claims 6 and 13, D1 teach  wherein the identifying the passenger state according to the feature data of different dimensions comprises: inputting feature data of each dimension into a corresponding first identification algorithm, and outputting passenger state probability data corresponding to the feature data of each dimension (see ¶ 80, 87-88); obtaining a weight value corresponding to the passenger state probability data of each dimension (see fig. 10, ¶¶ 70, 87-88); performing a weighted summation calculation on passenger state probability data of respective dimensions to obtain general passenger state probability data (see figs. 10, 14, 24; ¶¶ 70, 87, 93); and determining the passenger state according to the general passenger state probability data and a preset threshold. See ¶¶ 87-88: threshold.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2016/0046298.
        2 US Publication No. 2003/0125854.
        3 US Publication No. 2003/0001718.